     Case 1:21-cv-00037-DAD-HBK Document 20 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIZABETH MALY,                                    No. 1:21-cv-00037-NONE-HBK
12                        Plaintiff,                     JOINT STIPULATION FOR DISMISSAL
                                                         UNDER FED. R. CIV. P. 41 (a)(1)(A)(ii)
13            v.
                                                         (Doc. No. 19)
14    BIG LOTS STORES, INC., an Ohio
      Corporation,                                       ORDER DIRECTING CLERK TO ASSIGN
15                                                       THIS CASE TO DISTRICT JUDGE
                          Defendant.
16

17

18

19

20           On June 3, 2021, the parties filed a Joint Stipulation for Dismissal, stipulating to the

21   dismissal of this action with prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii). (Doc. No. 19).

22   According to the Joint Stipulation “each party [will] bear its own attorney’s fees and costs.” (Id.).

23           Accordingly:

24           1.      Pursuant to the Joint Stipulation for Dismissal (Doc. No. 19), this action is

25   dismissed with prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii).

26           2.      The Clerk of Court shall terminate any pending motions, assign this case to a

27   district judge, and close this case.

28
                                                        1
     Case 1:21-cv-00037-DAD-HBK Document 20 Filed 06/09/21 Page 2 of 2


 1   IT IS SO ORDERED.
 2

 3   Dated:   June 6, 2021
                                           HELENA M. BARCH-KUCHTA
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
